Citation Nr: 0805452	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-36 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel




INTRODUCTION

The veteran had active service from April 1943 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board observes that in Hupp v. Nicholson, 21 Vet App 342 
(2007) the United States Court of Appeals for Veterans Claims 
(Court) expanded the Veterans Claims Assistance Act of 2000 
(VCAA) notice requirements for a DIC claim.  In Hupp, the 
Court held that, when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a veteran 
was service-connected for a disability during his or her 
lifetime. The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court found in Hupp 
that the content of the section 5103(a) notice letter will 
depend upon the information provided in the claimant's 
application. While VA is not required to assess the weight, 
sufficiency, credibility, or probative value of any assertion 
made in the claimant's application for benefits, the Court 
held in Hupp that the section 5103(a) notice letter should be 
"tailored" and must respond to the particulars of the 
application submitted.
A review of the claims file reveals that, in light of the 
Hupp decision, the October 2004 VCAA notification letter sent 
to the appellant is insufficient.  Thus, the Board  
finds that remand is required so that the appellant can be 
provided with a new VCAA notice letter that more fully 
complies with the Court's holding in Hupp.

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice under 
38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
of the information or evidence needed to 
substantiate the claim for entitlement to 
service connection for the cause of the 
veteran's death as outlined by the Court 
in Hupp v. Nicholson, 21 Vet App 342 
(2007).  Specifically, the appellant 
should be informed of the conditions for 
which the veteran was service-connected 
at the time of his death, an explanation 
of the evidence and information required 
to substantiate a DIC claim based on each 
previously service-connected condition; 
and an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected.  Such notice must be 
tailored to the specific information 
provided in the appellant's September 
2004 claim for benefits.

2.  Thereafter, if additional evidence is 
received, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



